DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 11 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method of navigating a vehicle by means of a navigation algorithm arranged to determine spatial information on the basis firstly of inertial measurements coming from a signal processor circuit for processing the signals from an inertial measurement unit and secondly of pseudo-distance measurements determined in response to receiving signals from positioning satellites, the signal processor circuit having a calibration input adjustable on a self- calibration value in order to reduce the influence of an error of the inertial measurement unit on the spatial information supplied by the navigation algorithm, wherein the navigation algorithm implements at least one set of filters that are Kalman-Schmidt filters arranged to detect faulty measurements among the measurements that are transmitted to the set of filters and to prevent them from being used in determining the spatial information, and wherein the method comprises the steps of: when a journey is completed: transmitting the inertial measurements and the pseudo-distance measurements to at least one hybrid navigation filter that is a Kalman filter that is set to supply at least one estimate of at least one error term affecting the inertial measurement unit and of covariance associated with said estimate; transmitting each estimate and the associated covariance to a consolidation algorithm programmed to compare the covariance with a first covariance threshold and to store the estimate if the covariance is less than the first covariance threshold; and storing at least one parameter representative of a utilization condition of the aircraft; and after the journey has been completed: using the consolidation algorithm to verify that the utilization condition is nominal, and where appropriate, updating the self-calibration value by means of the estimate of the error of the inertial measurement unit; and  calibrating the inertial measurement unit by using the updated self- calibration value.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 4, A method of navigating a vehicle by means of a navigation algorithm arranged to determine spatial information on the basis firstly of inertial measurements coming from a signal processor circuit for processing the signals from an inertial measurement unit and secondly of pseudo-distance measurements determined in response to receiving signals from positioning satellites, the signal processor circuit having a calibration input adjustable on a self- calibration value in order to reduce the influence of an error of the inertial measurement unit on the spatial information supplied by the navigation algorithm, wherein the navigation algorithm implements at least one set of filters that are Kalman- Schmidt filters arranged to detect faulty measurements among the measurements that are transmitted to the set of filters and to prevent them from being used in determining the spatial information, wherein the method comprises the steps of: when a journey is completed: transmitting the inertial measurements and the pseudo-distance measurements to at least one hybrid navigation filter that is a Kalman filter that is set to supply at least one estimate of at least one error term affecting the inertial measurement unit and of covariance associated with said estimate; transmitting each estimate and the associated covariance to a consolidation algorithm programmed to compare the covariance with a first covariance threshold and to store the estimate if the covariance is less than the first covariance threshold; and storing at least one parameter representative of a utilization condition of the aircraft; and after the journey has been completed: using the consolidation algorithm to verify that the utilization condition is nominal, and where appropriate, updating the self-calibration value by means of the estimate of the error of the inertial measurement unit; and . calibrating the inertial measurement unit by using the updated self- calibration value; wherein only one twentieth of the estimate is used to update the self-calibration value.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 6, A method of navigating a vehicle by means of a navigation algorithm arranged to determine spatial information on the basis firstly of inertial measurements coming from a signal processor circuit for processing the signals from an inertial measurement unit and secondly of pseudo-distance measurements determined in response to receiving signals from positioning satellites, the signal processor circuit having a calibration input adjustable on a self- calibration value in order to reduce the influence of an error of the inertial measurement unit on the spatial information supplied by the navigation algorithm, wherein the navigation algorithm implements at least one set of filters that are Kalman- Schmidt filters arranged to detect faulty measurements among the measurements that are transmitted to the set of filters and to prevent them from being used in determining the spatial information, wherein the method comprises the steps of: when a journey is completed: transmitting the inertial measurements and the pseudo-distance measurements to at least one hybrid navigation filter that is a Kalman filter that is set to supply at least one estimate of at least one error term affecting the inertial measurement unit and of covariance associated with said estimate; transmitting each estimate and the associated covariance to a consolidation algorithm programmed to compare the covariance with a first covariance threshold and to store the estimate if the covariance is less than the first covariance threshold; and . storing at least one parameter representative of a utilization condition of the aircraft; and after the journey has been completed: using the consolidation algorithm to verify that the utilization condition is nominal, and where appropriate, updating the self-calibration value by means of the estimate of the error of the inertial measurement unit; and calibrating the inertial measurement unit by using the updated self- calibration value, wherein if the estimate of the error is greater than a first error threshold, then the estimate of the error is replaced by the value of the first error threshold for updating the self- calibration value, and wherein if the estimate of the error is greater than a second error threshold that is greater than the first error threshold, then the estimate of the error is not used for updating the self- calibration value.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 8, A method of navigating a vehicle by means of a navigation algorithm arranged to determine spatial information on the basis firstly of inertial measurements coming from a signal processor circuit for processing the signals from an inertial measurement unit and secondly of pseudo-distance measurements determined in response to receiving signals from positioning satellites, the signal processor circuit having a calibration input adjustable on a self- calibration value in order to reduce the influence of an error of the inertial measurement unit on the spatial information supplied by the navigation algorithm, wherein the navigation algorithm being implements at least one set of filters that are Kalman-Schmidt filters arranged to detect faulty measurements among the measurements that are transmitted to the set of filters and to prevent them from being used in determining the spatial information, wherein the method comprises the steps of: when a journey is completed: . transmitting the inertial measurements and the pseudo-distance measurements to at least one hybrid navigation filter that is a Kalman filter that is set to supply at least one estimate of at least one error term affecting the inertial measurement unit and of covariance associated with said estimate; transmitting each estimate and the associated covariance to a consolidation algorithm programmed to compare the covariance with a first covariance threshold and to store the estimate if the covariance is less than the first covariance threshold; and storing at least one parameter representative of a utilization condition of the aircraft; and after the journey has been completed: . using the consolidation algorithm to verify that the utilization condition is nominal, and where appropriate, updating the self-calibration value by means of the estimate of the error of the inertial measurement unit; and calibrating the inertial measurement unit by using the updated self- calibration value, wherein the vehicle is an aircraft, and the spatial information comprises position, speed, attitude, and protection limit information, and wherein the pseudo-distance measurements are transmitted to the hybrid navigation filter only if the speed of the vehicle is greater than a predetermined speed threshold.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 9, A method of navigating a vehicle by means of a navigation algorithm arranged to determine spatial information on the basis firstly of inertial measurements coming from a signal processor circuit for processing the signals from an inertial measurement unit and secondly of pseudo-distance measurements determined in response to receiving signals from positioning satellites, the signal processor circuit having a calibration input adjustable on a self- calibration value in order to reduce the influence of an error of the inertial measurement unit on the spatial information supplied by the navigation algorithm, wherein the navigation algorithm implements at least one set of filters that are Kalman- Schmidt filters arranged to detect faulty measurements among the measurements that are transmitted to the set of filters and to prevent them from being used in determining the spatial information, and wherein the method comprises the steps of: when a journey is completed: . transmitting the inertial measurements and the pseudo-distance measurements to at least one hybrid navigation filter that is a Kalman filter that is set to supply at least one estimate of at least one error term affecting the inertial measurement unit and of covariance associated with said estimate; transmitting each estimate and the associated covariance to a consolidation algorithm programmed to compare the covariance with a first covariance threshold and to store the estimate if the covariance is less than the first covariance threshold; and storing at least one parameter representative of a utilization condition of the aircraft; and after the journey has been completed: . using the consolidation algorithm to verify that the utilization condition is nominal, and where appropriate, updating the self-calibration value by means of the estimate of the error of the inertial measurement unit; and calibrating the inertial measurement unit by using the updated self- calibration value, wherein the vehicle is an aircraft, and the spatial information comprises position, speed, attitude, and protection limit information, and , wherein atmospheric pressure information is also transmitted to the set of filters and to the hybrid navigation filter.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666